Title: To Thomas Jefferson from Jonathan Williams, 28 January 1807
From: Williams, Jonathan
To: Jefferson, Thomas


                        
                            January 28. 1807.
                        
                        Col. Williams most respectfully Sollicits The President of the United States to permit him to deposit in his
                            hands Six Copies of his thermometrical navigation requesting him to distribute them according to his pleasure among the
                            Persons he may think proper to employ to Survey the Coast.
                        Col. W would not trouble The President, if he knew of any other way of contributing this mite, towards so
                            usefull & important an undertaking
                    